 In the Matter of EAST TENNESSEE PACKING COMPANY, EMPLOYERandUNITED PACKINGHOUSE WORKERS OF AMERICA, C. I. 0., PETITIONERCase No. lo-RC-779.-Decided April 18, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John C. Carey,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that all the Employer's production and mainte-nance employees including truck drivers but excluding supervisors;constitute an appropriate unit.There is disagreement as to the in-clusion of lead men, the assistant engineer, the floorlady in the baconroom, watchmen, and Carl Rush.The lead men:The Petitioner contends that leadmen are supervisorsand therefore should be excluded.2 It appears that there are three1These labor organizations are United Packinghouse Workers ofAmerica, C.I.0., hereincalled the Petitioner,and Independent Union of Meat Cutters and Packinghouse Employees,herein called the Intervenor.2The record does not support the Petitioner's contention that Elmer Lewis and PerrySing are leadmen.The evidence shows that Lewis works as a rotator operator in the larddepartment while Sing works as a stuffer in the sausage department.As both Lewis andSing devote all their time to production work, we shall include them.89 NLRB No. 73.535 536DECISIONSOF NATIONALLABOR RELATIONS BOARDleadmen, one assigned to the shipping department, one to the eggdepartment, and one who works with the general factory employees.These three men devote practically all their time to production work.Although they transmit instructions to employees, they exercise noindependent judgment or discretion.Occasionally lead men relievetheir foreman especially during vacation periods but even at thesetimes, they do not have all the authority of foremen.We are of theopinion that lead men are not supervisors and accordingly shall in-clude them.3The assistant engineer:The Petitioner contends that this individualexercises supervisory functions and should be excluded.The recordshows that the assistant engineer is hourly paid and spends all histime in maintenance work.He has no authority to effect or recom-mend changes in the status of employees.We find that he is not asupervisor and shall therefore include him.The floorlady in the bacon room:The Employer and the Intervenorwould include while the Petitioner would exclude the floorlady in thebacon room. This individual is the wife of the plant superintendent.Although she does production work she has authority to recommendthe discipline of employees.Under these circumstances, we shall ex-clude the floorlady in the bacon room.Watchmen:There is a watchman assigned to each of three shifts.The day shift watchman directs traffic into the plant 2 or 3 days aweek and spends the balance of his time performing the normal dutiesof plant guard. The other two watchmen devote their time exclusivelyto guard duties.We find that the three watchmen are guards withinthe meaning of Section 9 (b) (3) of the Act and shall accordinglyexclude them.Carl Rush:The Petitioner would exclude Rush as a supervisor whilethe Employer and the Intervenor would include him. Rush works inthe killing and cutting department and is classified as an assistantforeman.He substitutes for the foreman of his department whenthe latter is out of the department or absent from the plant and atsuch time Rush has the foreman's authority to discipline employees.The record shows that he acts as foreman an average of 8 to 10 hoursa week and during the foreman's vacation period. The balance ofRush's time is devoted to production work.Under these circumstances,including his regular service as a foreman, we find that Rush is asupervisor and shall therefore exclude him.'3OverheadDoor Companyof Pennsylvania,Inc.,86 NLRB 65.Epp Furniture Company,et al.,86NLRB 120.4Salt Lake Refining Company,86 NLRB 68. EAST TENNESSEEPACKING COMPANY537We find that all the Employer's production and maintenance em-ployees, including truck drivers, lead men, the assistant engineer, butexcluding the floorlady in the bacon department, watchmen, guards,plant and office clerical employees, salesmen, professional employees,Carl Rush, and all other supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by United Packinghouse Workers of America, C. I. 0., or by Inde-pendent Union of Meat Cutters and Packinghouse Employees, or byneither..6 The compliance status of the Intervenor has lapsed since the hearing in this matter.The Regional Director is herewith instructed to delete the Intervenor from the ballot inthe election directed herein if the Intervenor has not, within 2 weeks from this date,renewed its compliance with Section 9 (f), (g), and (h).